NO. 12-10-00262-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           '

IN RE: KAREN HUGHES,                                       '    ORIGINAL PROCEEDING
RELATOR
                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Relator Karen Hughes has notified this court that she wishes to withdraw her
petition for writ of mandamus filed on August 12, 2010. Hughes states further that the
case pending in the trial court has now settled and the mandamus petition is “no longer
required.” Accordingly, our stay is lifted, this original proceeding is dismissed as moot,
and all pending motions are overruled as moot.
Opinion delivered October 27, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)